Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 10/13/2022.  Claims 1-20 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s arguments: However, Jalai fails to disclose or suggest a "cell coverage area associated with the HAPS network device, the cell coverage area including a plurality of beam layers and a plurality of beams, each of the plurality of beam layers including at least one beam of the plurality of beams," and a HAPS device being caused to "determine beam layer information corresponding to the plurality of beam layers," and "transmit the beam layer information to the at least one UE," (emphases added) as recited in original claim 1. While Jalai discloses that the UAV may provide a plurality of beams, Jalai fails to disclose or suggest the concept of a plurality of beam layers, wherein each beam layer includes at least one beam. Further, Jalai fails to disclose or suggest transmitting "beam layer information to the at least one UE." Instead, Jalai discloses the UE is assigned to a primary beam of the plurality of beams by the UAV, and then will independently search for a suitable neighboring beam if the measured SINR of the primary beam falls below a desired SINR threshold. 
Jalai further fails to disclose or suggest that the Jalai UAV receives an "autonomous beam switch request" from the UE "in response to the transmitted beam layer information," as required by claim 1. Instead, the UE transmits the non-autonomous beam switch request in response to the measured SINR of the primary beam falling below the SINR threshold, and does not transmit the beam switch request in response to "transmitted beam layer information," as required by claim 1. 
Finally, Jalai also fails to disclose or suggest that the UAV "determine[s] a selected beam layer based on the beam switch parameters," and "enable[s] communication with the at least one UE using the selected beam layer," (emphases added). Jalai fails to disclose or suggest "a plurality of beam layers" and/or "beam switch parameters," and therefore cannot disclose or suggest that the UAV determines a beam layer selected by the UE from the plurality of beam layers provided by the UAV based on the beam switch parameters included in the UE's beam switch request, and further fails to disclose or suggest that the UAV provides broadband service to the UE "using the selected beam layer." Accordingly, Jalai fails to disclose or suggest at least these features of original claim 1.

The examiner’s response: Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  The Examiner is not limited to Applicant’s definition, which is not specifically set fourth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.  The claim stated “each of the plurality of beam layers including at least one beam of the plurality of beams”.  Jalali discloses a UAV user terminal systems comprising primary beam set wherein each set comprising at least one beam [0054] and center aperture and antenna apertures 1 through 6 as shown in Figure 2.1 and [0063].  Jalali further discloses user terminal radio sub-system is configured to demodulate and decode signals from the beam(s) to which the user terminal has been assigned ([0054]), and execute beam change request so as to switch beams for the one or more user terminals in claim 7.  Jalali discloses the claimed invention except explicitly teaches receive an autonomous beam switch request from the at least one UE in response to the transmitted beam layer information.  However, Wang discloses a non-terrestrial networks comprising techniques may support the UE autonomously switching from the first frequency to the second frequency. The disclosed techniques may also support the UE switching from the first frequency to the second frequency in response to various indications by a network ([0012]).  Therefore, the examiner believes combined prior art of references discloses the claimed “determine beam layer information corresponding to the plurality of beam layers; transmit the beam layer information to the at least one UE; receive an autonomous beam switch request from the at least one UE in response to the transmitted beam layer information, the request including beam switch parameters; determine a selected beam layer based on the beam switch parameters; and enable communication with the at least one UE using the selected beam layer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. (US 2016/0013858 A1) (Jalali herein after) in view of Wang et al. (US 2022/0070749 A1) (Wang herein after).

Re Claims 1 and 17, Jalali discloses a high altitude platform station (HAPS) network device (broadband access using unmanned aerial vehicles (UAVs), [0011]) and method of operating a high altitude platform station (HAPS) network device (provide coverage to user terminals, [0048]) comprising: 
a wireless antenna array (UAV user terminal antenna systems, [0048]) configured to communicate with at least one user equipment (UE) located within a cell coverage area associated with the HAPS network device (beam network, [0049]), the cell coverage area including a plurality of beam layers and a plurality of beams (primary beam set, primary beam, [0055]), each of the plurality of beam layers including at least one beam of the plurality of beams (primary beam in primary beam set, [0055]); a memory storing computer readable instructions; and processing circuitry configured to execute the computer readable instructions (processor, Figure 3, [0069]) to cause the HAPS network device to, 
determine beam layer information corresponding to the plurality of beam layers (user terminal radio sub-system is configured to demodulate and decode signals from the beam(s) to which the user terminal has been assigned, [0054]); 
transmit the beam layer information to the at least one UE (user terminal radio sub-system is configured to demodulate and decode signals from the beam(s) to which the user terminal has been assigned, [0054]); 
receive an beam switch request from the at least one UE in response to the transmitted beam layer information, the request including beam switch parameters (the user terminal may request that the UAV communications payload switch the user terminal to a different beam, [0055]); 
determine a selected beam layer based on the beam switch parameters (router/processor sub-system is configured to: measure at least two signal to interference plus noise ratios (SINRs) from a received signal on a primary beam associated with a primary gateway and at least one inactive beam; compare the at least two SINRs associated with the primary beam and the at least one inactive beam; and determine when the primary beam should be switched to the at least one inactive beam based at least in part on the comparison, claim 8); and 
enable communication with the at least one UE using the selected beam layer (receive a beam change request originating from the one or more user terminals; and execute the beam change request so as to switch beams for the one or more user terminals, claim 7).
Jalali discloses the claimed invention except explicitly teaches receive an autonomous beam switch request from the at least one UE in response to the transmitted beam layer information.
However, Wang discloses a non-terrestrial networks comprising techniques may support the UE autonomously switching from the first frequency to the second frequency. The disclosed techniques may also support the UE switching from the first frequency to the second frequency in response to various indications by a network ([0012]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system and method of Jalali, by making use of the technique taught by Wang, in order to improve the handover procedure and noise mitigation.
Both references are within the same field of digital signal processing, and in particular of non-terrestrial networks communication, the modification does not change a fundamental operating principle of Jalali, nor does Jalali teach away from the modification (Jalali merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the technique and method taught by Wang is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of receiving an autonomous beam switch request from the at least one UE in response to the transmitted beam layer information. 

Re Claim 9, Jalali discloses a user equipment (UE) comprising: 
a memory storing computer readable instructions; and processing circuitry configured to execute the computer readable instructions to cause the UE to (UE processor, [0055]), 
receive beam layer information (user terminal radio sub-system is configured to demodulate and decode signals from the beam(s) to which the user terminal has been assigned, [0054]) from a high altitude platform station (HAPS) network device (broadband access using unmanned aerial vehicles (UAVs), [0011]), the beam layer information including information corresponding to a plurality of beam layers associated with a cell coverage area of the HAPS network device (primary beam set, primary beam, [0055]), the cell coverage area further including a plurality of beams, and each of the plurality of beam layers including at least one beam of the plurality of beams (primary beam set, primary beam, [0055]), 
perform radio signal measurements associated with each of the plurality of beam layers (user terminal's radio sub-system will periodically tune to the frequency channels of the neighbor set beams and measure one or more signal to interference plus noise ratios (SINRs) corresponding to the preamble signals that the UAV communications payload has transmitted on those beams, [0054]), 
select a desired beam layer from the plurality of beam layers based on the radio signal measurements (router/processor sub-system is configured to: measure at least two signal to interference plus noise ratios (SINRs) from a received signal on a primary beam associated with a primary gateway and at least one inactive beam; compare the at least two SINRs associated with the primary beam and the at least one inactive beam; and determine when the primary beam should be switched to the at least one inactive beam based at least in part on the comparison, claim 8), 
transmit a beam switch request to the HAPS network device, the request including beam switch parameters associated with the selected beam layer (the user terminal may request that the UAV communications payload switch the user terminal to a different beam, [0055]), and 
enable communication with the HAPS network device using the selected beam layer (receive a beam change request originating from the one or more user terminals; and execute the beam change request so as to switch beams for the one or more user terminals, claim 7).
Jalali discloses the claimed invention except explicitly teaches transmit a beam switch request to the HAPS network device, the request including beam switch parameters associated with the selected beam layer.
However, Wang discloses a non-terrestrial networks comprising techniques may support the UE autonomously switching from the first frequency to the second frequency. The disclosed techniques may also support the UE switching from the first frequency to the second frequency in response to various indications by a network ([0012]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify system and method of Jalali, by making use of the technique taught by Wang, in order to improve the handover procedure and noise mitigation.
Both references are within the same field of digital signal processing, and in particular of non-terrestrial networks communication, the modification does not change a fundamental operating principle of Jalali, nor does Jalali teach away from the modification (Jalali merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the technique and method taught by Wang is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of transmitting a beam switch request to the HAPS network device, the request including beam switch parameters associated with the selected beam layer. 

Claims 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. (US 2016/0013858 A1) (Jalali herein after) and Wang et al. (US 2022/0070749 A1) (Wang herein after), further in view of Xu et al. (US 2021/0250816 A1) (Xu herein after).

Re Claim 2, the combined teachings disclose the HAPS network device of claim 1, except explicitly teach wherein a direction of each beam of the plurality of beams is fixed relative to the HAPS network device.
However, Xu discloses a non-terrestrial network wherein in NTNs, satellites travel at fixed speed on pre-determined orbital planes. The ground beams may be fixed in shape and size, depending on a satellite antenna design. The ground beams pass through certain location at fixed times that are known to the network ([0006]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the fixed beam taught by Xu to achieve the same expected result of wherein a direction of each beam of the plurality of beams is fixed relative to the HAPS network device and to further improve the system integration.

Re Claim 7, the combined teachings disclose the HAPS network device of claim 1, except explicitly teach wherein the HAPS network device is configured to fly in a desired flight pattern at a desired speed.
However, Xu discloses a non-terrestrial network wherein in NTNs, satellites travel at fixed speed on pre-determined orbital planes. The ground beams may be fixed in shape and size, depending on a satellite antenna design. The ground beams pass through certain location at fixed times that are known to the network ([0006]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the fixed beam taught by Xu to achieve the same expected result of wherein the HAPS network device is configured to fly in a desired flight pattern at a desired speed

Allowable Subject Matter
Claims 3-6, 8, 10-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631